Citation Nr: 0932046	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  08-00 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee (claimed as left knee disorder.)

2.  Entitlement to service connection for back disorder.  

3.  Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1942 to 
February 1946.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that denied the benefits sought on appeal.  The 
Veteran appealed the decisions to the BVA and the case was 
forwarded to the Board for appellate review.

The Veteran testified at a BVA hearing in June 2009, and a 
transcript of this hearing is of record.  At this hearing, 
the record was held open for an additional 30 days to permit 
the Veteran an opportunity to obtain and submit additional 
evidence.  In July 2009, the Appellant submitted additional 
evidence and expressly waived initial consideration of this 
evidence by the RO in this case.  See 38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900 (c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's in-service left knee symptoms were acute in 
nature and not manifestations of chronic disorder, and a 
chronic left knee disorder is not shown to have been 
manifested during service or for many years thereafter, and 
no current left knee disorder has been causally or 
etiologically linked to service.  

2.  The Veteran's in-service back symptoms were acute in 
nature and not manifestations of chronic disorder, and a 
chronic back disorder is not shown to have been manifested 
during service or for many years thereafter, and no current 
back disorder has been causally or etiologically linked to 
service.

3.  The Veteran has no worse than Level I hearing in the 
right ear and no worse than Level I hearing in the left ear.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated 
during active service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  A back disorder was not incurred in or aggravated during 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

3.  The criteria for a higher (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran dated in January 2007, September 2007, and May 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).
 
The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  VA 
examination reports addressing the disabilities involved in 
this appeal are of record, dated in October 2007.   The Board 
has considered whether a new VA audiological examination is 
warranted in this case, as the Veteran's representative 
requested such consideration during the Veteran's June 2009 
Board hearing.  However, the Veteran testified during the 
hearing that his hearing loss has not worsened recently and 
the October 2007 VA examination report expressly comments 
that the Veteran's hearing acuity had not significantly 
deteriorated since October 2005.  In the Board's view, then, 
the evidence does not suggest that the Veteran's hearing loss 
has actually worsened or has a pattern of worsening in a 
manner rendering the October 2007 VA examination report 
inadequate for the purposes of this appeal.

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).

The Board notes that the Veteran has discussed several past 
private treatment providers and has expressly indicated he 
feels any outstanding records not in the claims file are no 
longer viably available, including as discussed at his June 
2009 Board hearing.  Additionally, during the Veteran's June 
2009 Board hearing the record was held open for a period to 
allow the Veteran the opportunity to submit additional 
private treatment records; the Veteran has submitted the 
private medical records he was able to obtain, and these 
records are associated with the claims file.  No request for 
an extension was received from the Veteran.  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.

Service Connection

The Veteran essentially contends that he currently suffers 
from back and left knee disorders that are related to his 
period of active service.  Therefore, he believes he is 
entitled to service connection for these disorders.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty, in the active 
military, naval or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may also be granted 
for certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

After reviewing the evidence, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for a left knee disorder and for a back 
disorder.  The law provides that service connection may not 
be based on a resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
The competent medical evidence shows no nexus between the 
Veteran's current left knee disorder and his active service, 
nor between his back disorder and active service, without 
resorting to mere speculation.  

In this regard, service treatment records do not show that 
in-service left knee and back symptoms were manifestations of 
any chronic disorder.  In addition, the record contains no 
contemporaneous evidence of left knee or back complaints or 
pertinent clinical findings for approximately 50 years 
following service.  This weighs against a finding of 
chronicity and, thus, against the claim of service 
connection.  A prolonged period without medical complaint can 
be considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

The Veteran's service treatment records reflect complaints 
and treatment for left knee and back symptoms, but despite 
medical evaluation and treatment there was no chronic 
disorder diagnosed at any time during service.  From 1942 
through 1945, multiple service treatment records show 
complaints and treatment for left knee pain and back pain.  
The Board notes in passing that the left knee complaints are 
discussed in these records as attributed to an injury 
incurred shortly before service, but the Board finds that the 
presumption of soundness applies in this case as there is no 
showing that a left knee disorder was noted upon service 
entrance.  No further discussion of the presumption of 
soundness is necessary in this decision as the Board's denial 
does not rely upon any finding of pre-existing disability; 
this denial is based upon a finding that the Veteran's 
current left knee disorder is not etiologically linked to any 
left knee symptoms that manifested during service regardless 
of the origins of those in-service symptoms.

Throughout the notations of left knee pain and back pain 
during service, there is no suggestion of any diagnosed 
chronic pathology during medical evaluation.  Subsequent to 
all of these documented instances of left knee and back 
complaints, the Veteran's February 1946 service separation 
examination shows that the Veteran was medically evaluated to 
be clinically normal in all pertinent respects with no 
abnormalities significant to these issues.  Specifically, the 
Veteran's musculoskeletal system was medically evaluated and 
expressly noted to be clinically normal with no pertinent 
abnormalities noted, and the examiner indicated "none" in 
the space to identify "all significant diseases, wounds, and 
injuries."

The service treatment records, all considered together, thus 
show that the Veteran experienced left knee pain and back 
pain during service, but trained medical professionals never 
believed these to be manifestations of chronic disability 
and, at service separation, trained medical professionals 
found no pertinent disorder of the knee or back.  These 
service treatment records strongly suggest that, even 
considering the left knee and back symptom complaints, no 
chronic disorder of the left knee or the back was manifested 
during the Veteran's active service.  Moreover, the Board 
notes that there is no evidence of medical treatment or 
diagnosis for any left knee or back disorder for many years 
following service.  The Board finds that contemporaneous 
service treatment records featuring competent medical 
findings to be highly probative in showing that the Veteran's 
in-service left knee and back complaints were not related to 
any chronic pathology.  In particular, the Board notes that 
the February 1946 service separation examination report shows 
no pertinent chronic disorder or clinical abnormality related 
to the left knee or the back at the time of the conclusion of 
the Veteran's active duty service.

The Board notes that the earliest pertinent post-service 
medical evidence in this case is a statement from a private 
chiropractor (the statement dated in September 2007) which 
documents that the Veteran has been receiving treatment from 
this provider since May 1998.  This leaves a period of over 
50 years following service without available contemporaneous 
evidence showing any symptoms or diagnosis pertinent to 
either claimed disorder.  This lengthy period without 
evidence of pertinent treatment or diagnosis for either 
claimed disability following service weighs against finding 
continuity or chronicity of either pathology, and thus weighs 
significantly against the claims for service connection.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

An October 2007 VA orthopedic and spine examination report 
addresses these claims with an expert medical opinion 
informed by careful review of the claims file and inspection 
of the Veteran.  This report discusses the Veteran's 
documented medical history for his left knee and his back, as 
well as discussing the Veteran's own account of his symptom 
history.  The in-service left knee symptoms were 
characterized by the examiner as associated with "a 
dislocation of the articular cartilage of the left knee," 
which was actually originally caused by an injury 
"accidentally incurred in civilian life in June of 1942."  
The in-service back symptoms were discussed as arising from 
the Veteran having "hurt his lower back while in the 
service, while lifting...."  The Board notes that these 
accounts of the in-service left knee and back injuries are 
consistent with the Veteran's testimony and statements 
elsewhere in the claims file.

The October 2007 VA examination report's findings upon 
clinical inspection led to diagnostic impressions of 
"chronic strain left knee" and "DJD [degenerative joint 
disease]" of the left knee; for the back, diagnostic 
impression was "chronic strain, lumbosacral spine" and 
"DJD."  Most significantly, the October 2007 VA examiner 
expressed that it was not possible for him to find that the 
current chronic disabilities were etiologically related to 
the in-service symptoms based upon the available evidence in 
the claims.  The examiner explained: "After reviewing all of 
the veteran's medical records, I really cannot without 
resorting to speculation, say that the veteran's in-service 
problems with his left knee and lower back are the result of 
his current disorder, because there are no medical records 
available between 1946 and 1998."  The examiner cites "that 
there was almost a 50-year gap between the veteran's service 
and available medical records" to explain that it would 
require "resorting to speculation [to] say that the 
veteran's problems are not because of normal age-related 
changes and/or rather than service."

The Board finds that the October 2007 VA examination report 
is highly probative in this case.  The medical examiner 
presents a competent medical conclusion reflecting review of 
the claims file, detailed discussion of the history of the 
pertinent pathologies and the Veteran's report of symptoms, 
and current clinical findings from direct inspection.  This 
VA examination report is significantly probative in showing 
that the Veteran's currently diagnosed left knee and back 
disorders are not medically shown to be etiologically linked 
to his in-service symptoms.  The examiner clearly explains 
his expert determination that the nearly 50 year gap between 
service and any documentation of post-service treatment for a 
left knee or back disorder would compel him to engage in mere 
speculation in order to observe any etiological link between 
the in-service symptoms and the current diagnosed chronic 
disorders.  Service connection may not be based on a resort 
to speculation or mere possibility.  See 38 C.F.R. § 3.102.

In this case, there is no affirmative medical evidence of an 
etiological link between the current disorders and the 
Veteran's service to overcome the weight against the claim 
presented by the negative separation examination, absence of 
a diagnosis of chronic disorder during service, lengthy 
period following service without contemporaneous 
documentation of pertinent treatment or diagnosis, and the VA 
examination report explaining that there is insufficient 
evidence to find a medical link between the current 
disabilities and service.  There is no other medical opinion 
of record or other evidence that probatively contradicts the 
medical findings of the October 2007 VA examination report.  
Thus, the most probative evidence of record shows that the 
Veteran's current chronic left knee and back disorders are 
not shown to have been caused or aggravated during active 
service.

The Board acknowledges the Veteran's belief that his current 
left knee and back disorders are related to his activities 
during service and his testimony regarding continuity of 
pertinent symptoms since service.  However, the Veteran's 
contentions are outweighed by the absence of any 
contemporaneously recorded medical evidence indicative of a 
left knee or back disorder for many decades after service.  
Thus, service connection is not warranted based on continuity 
of symptomatology.  The approximately 50 year gap of time of 
between the contended in-service symptoms and the first 
contemporaneous evidence of a chronic left knee or back 
disorder is, in itself, significant and it weighs against the 
Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Although the Veteran is competent to provide testimony 
regarding when he has had left knee and back pain, he is not 
competent to provide a specific diagnosis or provide an 
opinion regarding causation.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Simply stated, his opinions 
regarding the etiology of his left knee and back disorders 
lack probative value; they do not constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, based upon the lack of a pertinent 
chronic diagnosis in service, or for many decades following 
service, and a preponderance of the weight of the probative 
evidence weighing against finding that any current left knee 
or back disorder is etiologically linked to service, the 
Board finds that the Veteran's claims for service connection 
must be denied.

Based on the competent evidence of record, the Board finds 
that a preponderance of the evidence is against the finding 
of service connection for left knee and for back disorders.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

The Veteran essentially contends that his hearing loss is not 
correctly evaluated.  The VA's Schedule for Rating 
Disabilities (Rating Schedule) determines the disability 
ratings that apply in each case, 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

While a Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as 'staged 
ratings,' whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability 
evaluations are derived from a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.

An examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. 
§ 4.85(d).

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect. 38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) further provide that, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable disability evaluation for the Veteran's 
bilateral hearing loss.  In particular, a VA audiological 
evaluation provides evidence against the Veteran's claim, and 
the October 2007 VA audiological examination report is the 
only such report of record during the period currently on 
appeal.

The Veteran was afforded a VA audiological evaluation in 
October 2007 to determine the severity of his hearing loss.  
Audiometric testing in the right ear revealed puretone 
thresholds of 20, 25, 55, and 80 decibels at the 1,000, 
2,000, 3,000, and 4,000 levels, respectively, for an average 
of 45 decibels.  Testing in the left ear at those same levels 
showed puretone thresholds of 20, 25, 55, 80, for an average 
of 45 decibels.  Speech discrimination was 94 percent in the 
right ear and 94 percent in the left.

The Board notes, in passing, that the October 2007 VA 
examiner commented that review of a prior October 2005 VA 
audiological evaluation report (from prior to the period 
currently on appeal) revealed "hearing is basically 
unchanged since that time."

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to these results shows that the Veteran's hearing loss 
warrants a noncompensable evaluation.  Taking the results 
from the authorized audiological evaluation reported above, 
and entering the category designations for each ear into 
Table VII, produces a disability percentage evaluation of 
zero percent.  The October 2007 VA examination indicated that 
the average decibel loss was 45 for the right ear and speech 
discrimination for that ear was 94 percent.  This corresponds 
to Level I hearing in the right ear.  For the left ear, the 
average decibel loss was 45 and the speech discrimination was 
94 percent.  This also translates into Level I hearing for 
the left ear.  When the values from the VA examination are 
plotted on Table VII, it is apparent that the currently 
assigned noncompensable evaluation for the Veteran's 
bilateral hearing loss is accurate and appropriate.

The Board would also note that the provisions of 38 C.F.R. 
§ 4.86 are not for application in this case because the VA 
examination demonstrated that puretone thresholds at each of 
the four specified frequencies were not all 55 decibels or 
more.  Neither did the examination indicate a threshold 
reading at 1,000 Hertz of 30 decibels or less and a threshold 
reading at 2,000 Hertz of 70 decibels or more in either ear.  
Therefore, the Board concludes that a higher evaluation for 
the Veteran's bilateral hearing loss is not warranted.

The Board has considered the Veteran's statements in support 
of his claim, however, despite the Veteran's statements that 
the noncompensable evaluation does not reflect the true 
severity of his hearing loss disability, as a layperson 
without medical expertise or training, his statements are of 
limited probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991).  In any event, his contentions are 
insufficient to establish entitlement to a higher schedular 
evaluation for defective hearing because ". . . disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann, 3 Vet. App. at 349.  Here, the 
mechanical application clearly establishes a noncompensable 
evaluation for the Veteran's service-connected bilateral 
hearing loss disability.

Although separate ratings can be assigned for separate 
periods of time based on the facts found, the evidence shows 
that the Veteran had no worse than Level I hearing in the 
right ear and no worse than a Level I hearing in the left 
ear.  A compensable rating was not warranted at any point 
throughout the appeal period; hence "staged" ratings are 
not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In conclusion, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a compensable evaluation for bilateral 
hearing loss.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

In this instance, the Veteran's hearing loss disability is 
clearly accounted for in applicable rating criteria discussed 
above, which contemplates a complete clinical evaluation of 
the features of hearing loss, including speech 
discrimination.  The Board finds that the Veteran's service-
connected hearing loss does not manifest in any manner of 
disability beyond what is contemplated by the applicable 
rating criteria.  The Board finds that the schedular rating 
criteria are adequate for the purposes of rating the 
Veteran's hearing loss.  As such, the Board finds that the 
diagnostic codes applied in evaluating the Veteran's service-
connected hearing loss adequately contemplate the current 
disability levels and symptomatology and, therefore, referral 
for extraschedular ratings is not warranted.


ORDER

Service connection for left knee disorder is denied.

Service connection for a back disorder is denied.

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


